ORDER

PER CURIAM.
Appellant, West County Butcher Shop, Inc., appeals from the judgment of the Circuit Court of the County of St. Louis dismissing its petition against respondent, Helen M. *117Deutschman, on its claims of promissory es-toppel and fraudulent misrepresentation. We affirm.
We have reviewed the briefs of the parties and legal file and find the judgment is supported by the evidence and is not against the weight of the evidence, and no error of law appears. As an extended opinion would serve no jurisprudential purpose, we affirm the circuit court’s judgment pursuant to Rule 84.16(b). A memorandum setting forth the reasons for our decision is provided solely for the use of the parties involved.